Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Julia Coleman appeals the district court’s orders denying relief on her complaint that alleged sex and race discrimination, sexual harassment, and retaliation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Coleman v. Masonic Home of Va., No. 3:12-cv-00682-JAG, 2013 WL 6157922 (E.D.Va. Nov. 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.